DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, 19, 21, 27-30, 34, 36, 43 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 34 recites the limitation "the charge density" in lines 16.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claims 1 and 34 recites the limitation "neural interfacing elements are configured such that the electrical signals incites action potential”. It is unclear how the elements are specifically “configured” for the electrical signals “incite” action potentials.   

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-4, 6-11, 19, 21, 27-30, 34, 36, 43 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-16, 26, 28, 37 and 43-45 of copending Application No. 16/771,435 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose at least two neural interfacing elements suitable for placement on or around the nerve adjacent to a ganglion, and at least one voltage or current source configured to generate at least one electrical signal to be applied to the nerve, via the at least two neural interfacing elements, to modulate the neural activity of the nerve to reduce sympatho-excitation in the effector, wherein the at least two neural interfacing elements are configured such that the electrical signal incites action potentials in the nerve that propagate away from the effector, towards the ganglion, wherein the charge density per phase applied to the nerve by the electrical signal is below a predetermined threshold, the predetermined threshold defined as the minimum charge density per phase required to produce a response associated with sympatho-excitation in the effector by modulating the neural activity of the sympathetic nerve. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 27-30, 34, 36, 43 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezai (US 8,155,744). 
As to claims 1, 34 and 43, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses modulating the neural activity of a sympathetic nerve, wherein the system comprises: at least two neural interfacing elements (electrodes, depicted as 34 in Figure 2, for example; e.g., col. 6, lines 4-30) suitable for placement on or around the nerve adjacent to a ganglion, wherein the ganglion transmits sympathetic signals between the ganglion and an effector (e.g., Abstract; col. 11, lines 14-40); and at least one voltage or current source (e.g., col. 6, lines 42-55; cols. 9-10, lines 60-67 and 1-3, respectively) configured to generate at least one electrical signal to be applied to the nerve, via the at least two neural interfacing elements, to modulate the neural activity of the nerve to reduce sympatho-excitation in the effector (e.g., cols. 11-12, lines 41-67 and 1-9, respectively; also cols. 15-16, lines 63-67 and 1-21, respectively; claim 1 in col. 17) wherein the at least two neural interfacing elements are configured such that the electrical signal incites action potentials in the nerve that propagate away from the effector, towards the ganglion (e.g., cols. 11-12, lines 41-67 and 1-9, 
As to claim 2, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses the at least two neural interfacing elements comprises at least a first electrode and a second electrode, the first electrode being positioned, in use, along the nerve axis adjacent to the second electrode, and arranged such that the first electrode is closer to the ganglion than the second electrode along the nerve axis, and wherein the first electrode is configured to be a cathode and the second electrode is configured to be an anode (e.g., col. 7, lines 61-64; cols. 9-10, lines 40-59 and 4-9, respectively).
As to claim 3, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses the first electrode has a greater width than the second electrode, the width defined as the distance the electrode spans along the longitudinal axis of the nerve (e.g., col. 7, lines 48-64 and col. 9, lines 40-51).
As to claim 4, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses the first electrode is recessed away from the nerve and the second electrode is in contact with the nerve (e.g., col. 8, lines 1-15; also see Figures). 
As to claim 6, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses at least one electrical signal to be applied to the nerve has a pulse train waveform (e.g., col. 6, lines 56-65). 
As to claim 7, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses the pulses are charged-balanced biphasic pulses (e.g., col. 6, lines 56-65). 
As to claim 8, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses the pulses have a pulse duration of ≤ 2 ms (e.g., cols. 6-7, lines 65-67 and 1-4, respectively). 
As to claim 9, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses the pulses are charged-balanced DC waveform (e.g., col. 6, lines 56-65). 
As to claim 10, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses the at least one electrical signal has a frequency of ≤ 10 Hz (e.g., cols. 6-7, lines 65-67 and 1-4, respectively). 
As to claim 11, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses the at least one electrical signal has an average current intensity of ≤ 10 mA (e.g., cols. 6-7, lines 65-67 and 1-4, respectively). 
As to claim 27, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses the nerve is a branch of the greater splanchnic nerve (e.g., Abstract; also see col. 11, lines 14-40), the effector is the foregut (e.g., col. 11, lines 6-13), wherein the response associated with sympatho-excitation of foregut comprises an increase in blood pressure, an increase in heart rate and/or an increase in myocardial contractility (e.g., col. 4, lines 7-30; cols. 11-12, lines 41-67 and 1-10). 
As to claim 28, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses the ganglion is the suprarenal ganglion (e.g., Abstract; also see col. 11, lines 14-40), and at least two neural interfacing elements suitable are configured to be placed on the nerve between the suprarenal ganglion and the celiac ganglion (e.g., Abstract; also see col. 11, lines 14-40). 
As to claim 29, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses the ganglion is the celiac ganglia, and the first and second electrodes are configured to be placed on the nerve between the celiac ganglion and the foregut (e.g., Abstract; also see col. 11, lines 14-40). 
As to claim 30, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses monitoring blood glucose (e.g., col. 14, lines 4-13; blood glucose). Therefore, the examiner considers Rezai to disclose treating conditions associated with impaired glucose control.  
As to claim 36, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses monitoring blood glucose (e.g., col. 14, lines 4-13; blood glucose). Therefore, the examiner considers Rezai to disclose treating conditions associated with impaired glucose control.  Furthermore, Rezai discloses the effector is the foregut (e.g., col. 11, lines 6-13).
As to claim 45, as best understood in light of the rejections under 35 U.S.C. 112 above, Rezai discloses monitoring blood glucose (e.g., col. 14, lines 4-13; blood glucose). Therefore, the examiner considers Rezai to disclose treating conditions associated with impaired glucose control.  Furthermore, Rezai further discloses the effector is the foregut amd assessing a change in a response associated with sympatho-excitation of the organ in the foregut (e.g., col. 11, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai (US 8,155,744). As best understood in light of the rejections under 35 U.S.C. 112 above, Rezai disclose applying electrical stimulation, such as “inhibitory stimulation” (e.g., col. 3, lines 9-18) where the stimulation applied by the electrical signal is below a “minimum charge density per phase required to produce a response associated with sympatho-excitation in the effector” (i.e., inhibiting a response). Rezai discloses the invention substantially as claimed but does not explicitly discloses “the charge density per phase applied to the nerve by the electrical signal is between 0.1τ and 0.9τ, where τ is the predetermined threshold” or “the predetermined threshold is ≤ 80 µC/cm²/phase”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrical stimulation signals as taught by Rezai in order to provide the predictable results of modifying treatment to meet specific patient therapeutic needs and requirements. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939.  The examiner can normally be reached on M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA M ALTER/Primary Examiner, Art Unit 3792